Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not disclose the entirety of the claimed stress detection device having of a first detector including a first magnetostrictive member configured to be deformed by tensile stress or compression stress in accordance with a load from outside, and a first wound portion made of a conductive material and configured to be wound around the first magnetostrictive member; and a second detector including a second magnetostrictive member having a magnetostrictive constant different from a magnetostrictive constant of the first magnetostrictive member, the second magnetostrictive member being configured to be deformed by tensile stress or compression stress in accordance with a load from outside, and a second wound portion made of a conductive material and configured to be wound around the second magnetostrictive member, wherein the first detector and the second detector are configured to electrically detect strength of magnetic permeability due to compression stress or tensile stress, and output detection signals having opposite signals as described by the claims.  Also, the claimed stress detection device where the output detection signals having opposite signals is not obvious when looking at the found prior art separately or in combination with each other due to the prior art not fully teaching the structure of the claimed device.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/29/2022